DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the Abstract is too short and not descriptive of the disclosure.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10, 11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs et al. (WO 2013/016588, cited by Applicant), herein Sachs. Regarding claim 1, Sachs discloses an ablation instrument 40, comprising: an elongate shaft 42 having a cannula channel and a scope channel 53; an electrode 51/52 disposed in the cannula channel, wherein the electrode is slidable between a first position in which a distal end of the electrode is contained within the cannula channel, and a second position in which the distal end of the electrode extends out of a distal opening of the cannula channel; a distal head 49 coupled to the elongate shaft and configured for engaging tissue; and a positioning feature (a guide wire or balloon which extends from the upper surface of the distal region provides a visual reference to the uretheral os) extending from the distal head, wherein the positioning feature provides a visual reference for .
Regarding claim 2, Sachs discloses that the positioning feature may comprise a balloon (see page 29, lines 19-28), which is respectfully submitted as including a hoop within its structure.
Regarding claim 3, it is respectfully submitted that a balloon that can be filled and emptied by introducing and removing fluid would necessarily be flexible so as to be atraumatic to tissue.
Regarding claim 4, it is respectfully submitted that a guide wire and a balloon, as disclosed by Sachs, comprise a pointer and a circle, respectively.
Regarding claim 5, Sachs discloses that the distal head and the elongate shaft are sized and shaped for insertion into a urethra of a human patient (see page 29, lines 1-3).
Regarding claim 6, Sachs discloses that the elongate shaft further comprises a suction channel, and wherein the distal head comprises a plurality of suction apertures 50 in fluid communication with the suction channel, wherein the suction apertures are arranged to hold tissue when suction is applied (see Figure 8B and page 22, line 29-page 23, line 2).
Regarding claim 8, Sachs discloses that the elongate shaft further comprises a suction channel, wherein the distal head comprises a suction face comprising a plurality of suction apertures 50 in fluid communication with the suction channel, wherein the suction apertures are arranged to hold tissue when suction is applied, and wherein the scope channel 53 extends at a non-zero angle α to the suction face (see Figures 8A and 8B).
Regarding claim 10, Sachs discloses that the distal head comprises an angled face comprising at least one of the suction apertures (see Figures 8A and 8B).
Regarding claim 11, Sachs discloses a handle assembly 41 attached to the elongate shaft, wherein the handle assembly includes a sliding mechanism 45 shaped to receive and manipulate a scope (see Figure 7 and page 20, lines 11-13).
Regarding claim 15, Sachs discloses that the positioning feature and the electrode are constructed and arranged such that, when the positioning feature is aligned with a bladder ostium, the electrode extended from the distal end of the cannula channel can enter tissue proximal the ostium but not enter ostial tissue (see page 21, lines 8-23 and page 28, lines 17-page 29, line 18).
Regarding claim 16, Sachs discloses an ablation instrument 40, comprising: an elongate shaft 42 having a cannula channel and a scope channel 53; an electrode 51/52 disposed in the cannula channel, wherein the electrode is slidable between a first position in which a distal end of the electrode is contained within the cannula channel, and a second position in which the distal end of the electrode extends out of a distal opening of the cannula channel; a distal head 49 coupled to the elongate shaft and configured for engaging tissue, wherein the distal head and the elongate shaft are sized and shaped for insertion into a human urethra (see page 29, lines 1-3); and a positioning feature (a guide wire or balloon which extends from the upper surface of the distal region provides a visual reference to the uretheral os) extending from the distal head, wherein the positioning feature provides a visual reference for determining a distance between the distal head and an anatomical feature as seen through a scope deployed through the scope channel and wherein the positioning feature is made of a flexible material so as to be atraumatic to tissue (see Figures 7-9, page 20, line 11-page 21, line 7, and page 29, lines 4-8 and 19-28).
Regarding claim 17, Sachs discloses that the positioning feature may comprise a balloon (see page 29, lines 19-28), which is respectfully submitted as including a hoop within its structure.
Regarding claim 18, it is respectfully submitted that a guide wire and a balloon, as disclosed by Sachs, comprise a pointer and a circle, respectively.
Regarding claim 19, Sachs discloses that the positioning feature and the electrode are constructed and arranged such that, when the positioning feature is aligned with a bladder ostium, the electrode extended from the distal end of the cannula channel can enter tissue proximal the 
Regarding claim 20, Sachs discloses an ablation instrument 40, comprising: an elongate shaft 42 having a cannula channel and a scope channel 53; an electrode 51/52 disposed in the cannula channel, wherein the electrode is slidable between a first position in which a distal end of the electrode is contained within the cannula channel, and a second position in which the distal end of the electrode extends out of a distal opening of the cannula channel; a distal head 49 coupled to the elongate shaft and configured for engaging tissue, wherein the distal head and the elongate shaft are sized and shaped for insertion into a human urethra (see page 29, lines 1-3); and a positioning feature (a guide wire or balloon which extends from the upper surface of the distal region provides a visual reference to the uretheral os) extending from the distal head, wherein the positioning feature provides a visual reference for determining a distance between the distal head and an anatomical feature as seen through a scope deployed through the scope channel (see Figures 7-9, page 20, line 11-page 21, line 7, and page 29, lines 4-8 and 19-28), wherein the positioning feature and the electrode are constructed and arranged such that, when the positioning feature is aligned with a bladder ostium, the electrode extended from the distal end of the cannula channel can enter tissue near the ostium but not enter ostial tissue (see page 21, lines 8-23 and page 28, lines 17-page 29, line 18).
Allowable Subject Matter
Claims 7, 9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chin et al. (U.S. 2004/0153098) discloses an apparatus and method for endoscopic cardiac mappings that includes a delivery device having multiple channels, and including a distally .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792